DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note, lines 1 and 2 of claim 1 designate the cyclic amino acid sequence claimed as “(I)” while line 4 of claim 1 designates the sequence as SEQ ID NO: 1. These two designations for the same sequence structure is confusing, especially in view of additional designations for the same sequence structure recited in instant claim 7. In the interest of clarity for this restriction, claim 1 is interpreted as a cyclic peptide comprising structure (I), where structure (I) is selected from: SEQ ID NO: 1 (recited in claim 1), and the specific SEQ ID NOs recited in their respective order in claim 7. An amendment to clarify designation of the claimed structure is encouraged prior to a first action on the merits.
Please also note, claim 6 refers to the C-terminal amino acid of (I) of claim 1. Claim 1 states that C-terminal amino acid, X30, is an amino acid or a deletion in line 16. Is the C-terminal amino acid of (I) in claim 6 referring to X29 when X30 is deleted, or, is the C-terminal amino acid of (I) in claim 6 only referring back to X30 when X30 is an amino acid?  Clarification is encouraged prior to a first action on the merits.
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

A cyclic peptide structure (I), selected from:
SEQ ID NO: 1 (recited in claim 1), or any one of SEQ ID NOs: 2-5, 16-36, or 39-57 (recited in claim 7);
X11 residue, selected from any residue recited in the respective order presented in instant claim 3;
X23 residue, selected from any residue recited in the respective order presented in instant claim 4;
 X24 residue, selected from any residue recited in the respective order presented in instant claim 5;
C-terminal residue of formula (I), selected from any residue recited in the respective order presented in instant claim 6; and
Conjugate selected from any one formula in the order presented in claim 11;
Attachment moiety and a spacer moiety, selected from the respective order presented in claim 17.
Applicant is required, in reply to this action, to elect a single species from each of A-G to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each species group A-G and each member within each species group lack unity with one another because they do not have a shared special technical feature. The special technical feature of each of the inventions is the specific sequence corresponding to each cyclic peptide (A), specific residue (B-E), specific formula (F), and attachment and a spacer moieties (G). Significant structural similarities cannot readily be ascertained between the sequences, residues, formulas and moieties claimed. Without significant structural similarities, the species of A-G and members of each species group, do not have a shared special technical feature. In the absence of a shared special technical feature, species groups A-G and each member within each species group, lack unity with one another. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/            Primary Examiner, Art Unit 1648